DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 10/16/20.  Claims 1, and 14 are amended, claims 7, 8, 11, 20, 21, and 24 are canceled, and claims 27 and 28 are newly added.  Claims 1-6, 9, 10, 12-19, 22, 23, and 25-28 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/20 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9, 10, 12-16, 18, 22, 23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2014/0346158 A1 to Matthews (hereinafter “Matthews”) in view of US Publication No. 2015/0129581 A1 to Cole (hereinafter “Cole”).
Concerning claim 1, Matthews discloses a welding training system for at least one of welding, cutting, joining, and cladding operation (Abstract), the system comprising: 
a welding tool for performing a real-world weld (paragraph [0024] – welding tool performing welding); 
a welding power supply for providing a welding waveform to the welding tool (paragraph [0025] – tool has power supply which provides waveform); 
a processor based subsystem configured to monitor a performance parameter related to a positon, orientation and movement of the welding tool as a user performs the real-world weld, and communicate with the welding power supply to receive information related to at least one of a welding mode, a welding current and a welding 
a user interface connected to the processor-based subsystem and configured to receive instructions from the user to at least one of setup, view and modify settings of the welding power supply, wherein the processor based subsystem is configured to change the settings of the welding power supply based on the received instructions (paragraphs [0030]-[0036] – settings of system are changed based on modification),
wherein the user interface is configured such that the user navigates through selection screens using at least one of voice commands input (paragraphs [0005], [0030], [0043] – navigation via at least voice commands).
Matthews lacks specifically disclosing, however, Cole discloses the user navigates through selection screens using at least one of voice commands and eye tracking input (paragraph [0077]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control mechanisms disclosed by Cole in the system of Matthews in order to provide a more user friendly control system that can be controlled in a variety of ways.

Concerning claims 2 and 15, Matthews discloses wherein the performance parameter is at least one of a CTWD, a travel speed, a work angle, a travel angle and an aim of the welding tool (paragraph [0032]).

Concerning claims 3 and 16, Matthews discloses further comprising: a wire feeder, wherein the processor based subsystem is configured to communicate with the 

Concerning claims 5 and 18, Matthews discloses wherein the user interface comprises a face-mounted display for viewing the settings of the welding power supply (paragraphs [0020], [0030]-[0034] – user interface has face mounted display).

Concerning claims 9 and 22, Matthews discloses wherein the information from the welding power supply includes modes of operation for the welding power supply that are available for selection by the user (pargraphs [0030]-[0036] – modes of operation are selected by user).

Concerning claims 10 and 23, Matthews discloses wherein, based on a selected mode of operation for the welding power supply, the information from the welding power supply includes at least one of waveform types, output voltages, output currents, polarities, and inert gas flow settings that are available for selection by the user (pargraphs [0018], [0025] – welding power supply includes waveform types).

Concerning claims 12 and 25, Matthews discloses wherein the processor-based subsystem is configured to use an app- based system for setting up, viewing and modifying the settings of the welding power supply (paragraphs [0013], [0032]-[0037] – software may be app based).

Concerning claims 13 and 26, Matthews discloses wherein the information from the welding power supply includes welding procedures for the welding power supply that are available for selection by the user to perform the at least one of welding, cutting, joining, and cladding operation, and wherein each welding procedure is based on at least one of a type of welding mode, a type of welding coupon, and an orientation of a weld joint of the at least one of welding, cutting, joining, and cladding operation (paragraphs [0013], [0032]-[0037] – system allows user to perform various welding operations).

Concerning claim 14, Matthews discloses a welding training method for at least one of welding, cutting, joining, and cladding operation (Abstract), the method comprising: 
monitoring via a processor based subsystem a performance related to a positon, orientation and movement of a welding tool connected to a welding power supply as a user performs a real- world weld using the welding tool (paragraphs [0030]-[0034] – performance is monitored and power supply information is communicated); 
receiving via the processor based subsystem information related to at least one of a welding mode, a welding current and a welding voltage of the welding power supply (paragraphs [0030]-[0034] – performance is monitored and power supply information is communicated); 
receiving instructions from the user to at least one of setup, view and modify settings of the welding power supply (paragraphs [0030]-[0036] – settings of system are 
changing via the processor based subsystem the settings on the welding power supply based on the received instructions (paragraphs [0030]-[0036] – settings of system are changed based on modification).
Matthews lacks specifically disclosing, however, Cole discloses the user navigates through selection screens using at least one of voice commands and eye tracking input (paragraph [0077]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control mechanisms disclosed by Cole in the system of Matthews in order to provide a more user friendly control system that can be controlled in a variety of ways.

Concerning claims 27 and 28, see the rejection of claim 1.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews, Cole, and further in view of US Publication No. 2015/0090703 A1 to Peters et al. (hereinafter “Peters”).
Concerning claims 4 and 17, Matthews/Cole lacks specifically disclosing, however, Peters discloses further comprising: a hot-wire power supply, wherein the processor based subsystem is configured to communicate with the hot-wire power supply to receive information related to at least one of a hot-wire current and a hot-wire voltage and change settings on the hot-wire power supply based on instructions from .

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews, Cole and further in view of US Publication No. 2005/0001155 A1 to Fergason (hereinafter “Fergason”).

Concerning claims 6 and 19, Matthews/Cole lacks disclosing, however, Fergason discloses wherein the face-mounted display is a see-through display with a combiner and an auto-darkening lens (paragraphs [0003], [0006], [0007] – welding lens may have an auto-darkening lens).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the user of an auto darkening lens as disclosed by Fergason in the system of Matthews in order to automatically control the transmission of light, thereby creating a more efficient system.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9, 10, 12-19, 22, 23, 25 and 26 have been considered but are moot based on the new grounds of rejection as necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE

Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715